DETAILED ACTION
This office action is in response to the communication received on 06/13/2022 concerning application no. 16/703,360 filed on 12/04/2019.
Claims 1-20 are pending (Claims 1-16 are withdrawn from consideration and claims 17-20 are rejected).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that Invention I and II overlap in scope and there is no search burden established. With Inventions I and III, Applicant argues that the restriction failed to describe a materially different process of use for Invention III as the method of Invention I substantially overlaps with instructions of Invention III. With regards to Inventions II and III, Applicant argues that the restriction failed to describe a materially different process of use for Invention III as the method of Invention I substantially overlaps with instructions of Invention III.  
This is not found persuasive because Invention I and III, as noted in the restriction, filed 04/12/2022, do not overlap in scope. The Invention I drawn to a method that is the acquisition of ultrasound images based on parameters based on image quality and is classified in A61B8/592 and the Invention II is drawn to a method that is the selection of a target value for scanning parameters and is classified in G06T2207/10141. The search in different classifications with completely different sections is a search burden on the examiner. Furthermore, the Invention I can be performed with the setting or parameters that are used in image acquisition, while invention II is target setting post-acquisition. Invention I can be performed without II as it would still allow for imaging with the first and scan parameters. Finally, the Invention I recites claim 4, which utilizes models for quality metric determination and these models do not require the particulars of the Invention II’s claim 13’s global image quality, landmark, speckle size models. Other models can be used with the image quality metrics can be Doppler models, resolution models, contrast models, signal-to-noise ratio (SNR) models, or contrast-to-noise (CNR) models. Invention I’s claim 6 uses parameters as depth and frequency. These can be used in a manner that is distinct from Invention II’s claim 16 use of the depth and frequency for selection of a second depth and frequency. The Invention I’s depth and frequency can be used for Doppler acquisition or HIFU therapy.
	With regards to Invention I and III, as noted in the restriction, filed 04/12/2022, The Invention I drawn to a method that is the acquisition of ultrasound images based on parameters based on image quality and is classified in A61B8/592 and the Invention III is drawn to an ultrasound system that is classified in A61B8/54. These utilize different groups that add search burden on the examiner. MPEP 806.05(h) establishes “A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process”. That is, one of the criteria has to be met. This has been done in the restriction, filed 04/12/2022, as examiner noted that the system in Invention III can be used in the imaging of an ultrasound phantom with a single parameter. It is well known that an ultrasound phantom, like a metal wire, is not an anatomical region as claimed in the method of Invention I. Furthermore, the imaging with a single parameter is fewer parametric adjustments/utilization than two parameters. The condition B has been met.
	With regards to Invention I and III, as noted in the restriction, filed 04/12/2022, The Invention II is drawn to a method that is the selection of a target value for scanning parameters and is classified in G06T2207/10141 and the Invention III is drawn to an ultrasound system that is classified in A61B8/54. These utilize different sections that add search burden on the examiner. MPEP 806.05(h) establishes “A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process”. That is, one of the criteria has to be met. This has been done in the restriction, filed 04/12/2022, as examiner noted that the system in Invention III can be used in the imaging of an ultrasound phantom with a single parameter. It is well known that an ultrasound phantom, like a metal wire, is not an anatomical region as claimed in the method of Invention II. Furthermore, the imaging with a single parameter is fewer parametric adjustments/utilization than two parameters. The condition B has been met.
	Examiner respectfully maintains the restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claims 1-16 are withdrawn claims. Applicant elected invention III (Claims 17-20), The withdrawn claims 1-16 should have their status listed as “withdrawn” as established by MPEP 714 and 37 C.F.R. 1.121(c)(2).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasa Naidu et al. (PGPUB No. US 2021/0353260).

Regarding claim 17, Srinivasa Naidu teaches a system, comprising: 
an ultrasound probe (Paragraph 0005 teaches that the ultrasound system has an ultrasound probe. See Figs. 1-2 with ultrasound probe and system); 
a memory storing instructions (Paragraph 0041 teaches that the system has a memory that stores information necessary for system functions. Also, it can be connected to external memory); and 
a processor communicably coupled to the memory and when executing the instructions (Paragraph 0044 teaches a processor that performs the functions), configured to: 
responsive to a determination that a target scan plane of an anatomical region is currently being imaged with the ultrasound probe (Paragraph 0044 teaches that the system operates in real time in response to the live stream of ultrasound images that are acquired. The identification of the biological tissue is performed), jointly select a target value for a first scan parameter and a target value for a second scan parameter based on a respective image quality metric for each of a plurality of images of the anatomical region in the target scan plane (Paragraph 0044 teaches that the artificial neural network is able to set at least one predicted setting from a plurality of imaging parameters. That is, more than one of the plurality of predicted settings can also be selected. The parameters include depth, focus, transmit and/or receive frequencies. Other parameters can also be adjusted such as TGC of velocity ranges with predicted settings. Paragraph 0052 teaches that the settings prediction model is outputting a set or imaging parameters that are predicted or determined by the processor. The processor is able to select the appropriate imaging setting parameters based on the identified target.  Fig. 3 shows the ultrasound images data being implemented into the settings prediction model that is then applied to the controller. Paragraph 0043 teaches that the controller is used to control, set, and utilize the imaging parameters of the system. Paragraph 0036 teaches that the ultrasound imaging is performed for biological tissue. Paragraph 0052 teaches that the user can be provided feedback when imaging settings are incorrect); and 
apply the selected target value for the first scan parameter and the selected target value for the second scan parameter to one or more additional images of the anatomical region (Paragraph 0044 teaches that the artificial neural network is able to set at least one predicted setting from a plurality of imaging parameters. That is, more than one of the plurality of predicted settings can also be selected. The parameters include depth, focus, transmit and/or receive frequencies. Other parameters can also be adjusted such as TGC of velocity ranges with predicted settings. Paragraph 0052 teaches that the settings prediction model is outputting a set or imaging parameters that are predicted or determined by the processor. The processor is able to select the appropriate imaging setting parameters based on the identified target.  Fig. 3 shows the ultrasound images data being implemented into the settings prediction model that is then applied to the controller. Paragraph 0043 teaches that the controller is used to control, set, and utilize the imaging parameters of the system. Paragraph 0036 teaches that the ultrasound imaging is performed for biological tissue).

Regarding claim 18, Srinivasa Naidu teaches the system in claim 17, as discussed above.
Srinivasa Naidu further teaches the system, wherein the memory stores one or more neural networks, and wherein when executing the instructions, the processor is configured to input each image to the one or more neural networks to determine the respective image quality metric of each image (Paragraph 0044 teaches that the artificial neural network is able to set at least one predicted setting from a plurality of imaging parameters. That is, more than one of the plurality of predicted settings can also be selected. The parameters include depth, focus, transmit and/or receive frequencies. Paragraph 0002 teaches that the parameters are controlled to obtain a quality image. Paragraph 0032 teaches that the neural network is trained to provide the imaging settings and paragraph 0044 teaches the system operates in real time).

Regarding claim 19, Srinivasa Naidu teaches the system in claim 17, as discussed above.
Srinivasa Naidu further teaches the system, wherein the first scan parameter comprises beamforming strategy or depth and the second scan parameter comprises frequency (Paragraph 0044 teaches that the artificial neural network is able to set at least one predicted setting from a plurality of imaging parameters. That is, more than one of the plurality of predicted settings can also be selected. The parameters include depth, focus, transmit and/or receive frequencies).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa Naidu et al. (PGPUB No. US 2021/0353260) in view of Ouzounov (PGPUB No. US 2018/0348349).

Regarding claim 20, Srinivasa Naidu teaches the system in claim 17, as discussed above.
	While Srinivasa Naidu teaches a bandpass filtering (Paragraph 0042), Srinivasa Naidu is silent regarding a system, wherein the first scan parameter comprises a post-acquisition filtering bandwidth and the second scan parameter comprises a post- acquisition filtering centering frequency.
	In an analogous imaging field of endeavor, regarding ultrasound bandpass filtering, Ouzounov teaches a system, wherein the first scan parameter comprises a post-acquisition filtering bandwidth and the second scan parameter comprises a post-acquisition filtering centering frequency (Abstract teaches a tunable bandpass filter. Paragraph 0012 teaches that the tunable bandpass filter is with tunable center frequency and bandwidth. Paragraph 0057 teaches that the received signals are coupled to the signal processor 22 that is able to proves the signals with bandpass filtering).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srinivasa Naidu with Ouzounov’s teaching of position acquisition filtering with bandpass and frequency manipulation. This modified system would allow the user to have high frequency selectivity and high amplitude resolution based on the bandpass filter (Paragraph 0015 of Ouzounov). Furthermore, the modification the filtering allows for the rejection of noise (Paragraph 0057 of Ouzounov).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abolmaesumi et al. (PGPUB No. US 2019/0125298): Teaches the utilization of neural networks to set and use quality metrics that are then fed back for ultrasound imaging. This imaging is done with multiple parameters being utilized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793